Case 2:19-cv-12947-VAR-RSW ECF No. 14 filed 02/20/20       PageID.63    Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Catherine Black,

      Plaintiff(s),

vs                                                Case No: 19-12947
                                                  Honorable Victoria A. Roberts

Harley Davidson Financial Services, Inc.

      Defendant(s),
_______________________________________/

                            ORDER OF DISMISSAL

      The parties advised the Court that they amicably resolved their

differences. Accordingly,

      This case is DISMISSED. The Court retains jurisdiction for purposes of

enforcing the settlement.

      IT IS ORDERED.

                                             S/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Dated: 2/20/2020
